USDC SDNY

 

 

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #: a
UNITED STATES DISTRICT COURT DATE FILED: | 2 = \7) = 14
SOUTHERN DISTRICT OF NEW YORK J
X
HOPETON FRANCIS, : 18-cv-6468 (GBD) (RWL)
Plaintiff,
- against - : ORDER
CITY OF NEW YORK, et al.,
Defendants. :
Xx

 

ROBERT W. LEHRBURGER, UNITED STATES MAGISTRATE JUDGE.

An answer in this case was filed in April 2019. Since then, Plaintiff has been
relocated to a different address of incarceration, and Plaintiff requested and was sent a
copy of the Docket Sheet on November 12, 2019. Plaintiff also has requested
appointment of pro bono counsel. (Dkt. 26.) Accordingly,

1. By January 10, 2020, Defendants shall submit a proposed case
management plan and schedule.

2. Plaintiff's request for pro bono counsel is denied without prejudice to renew
at a later juncture.

The Clerk is respectfully requested to terminate Dkt. 26.

SO ORDERED.

4 a Rainn reenter
ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: December 17, 2019
New York, New York

Copies transmitted to all counsel of record and to:

Hopeton Francis
1D#3001900036
11-11 Hazen St.
E. Elmhurst, NY 11370
